                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 1 of 37
US v. Al Imam, 17-cr-213                                                                                   Government's Exhibit List

                                               INTRO                      REC'D
     NO.              DESCRIPTION                         INTRO. BY                    REC'D BY         OBJECTION      MISC.
                                                DATE                      DATE


      1       Ambassador Christopher Stevens   5/8/19     Pre-admitted    5/8/19    SA Scott Wickland



      2       Sean Smith                       5/8/19     Pre-admitted    5/8/09    SA Scott Wickland



      3       Tyrone Woods                     5/8/19     Pre-admitted    5/9/19    SA Scott Wickland



      4       Glen Doherty                     5/8/19     Pre-admitted    5/9/19    SA Scott Wickland



      5       David Ubben                      5/20/19    Pre-admitted    5/20/19      Mark Geist



     5A       David Ubben                      5/22/19   SA David Ubben   5/22/19   SA David Ubben



      6       Mark Geist                       5/20/19    Pre-admitted    5/20/19      Mark Geist



     6A       Mark Geist                       5/20/19    Pre-admitted    5/20/19      Mark Geist



      7B      Mark Geist Injuries Photos       5/20/19    Pre-admitted    5/20/19      Mark Geist



      7J      Mark Geist Injuries Photos       5/20/19    Pre-admitted    5/20/19      Mark Geist


              Benghazi, Libya Aerial Photo –
     100                                       5/8/19     Pre-admitted    5/8/19    SA Scott Wickland
              City View



1                                                                                                                        Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 2 of 37
US v. Al Imam, 17-cr-213                                                                                      Government's Exhibit List

                                                 INTRO                       REC'D
     NO.               DESCRIPTION                          INTRO. BY                     REC'D BY         OBJECTION      MISC.
                                                  DATE                       DATE

              U.S. Special Mission - Aerial
     101                                         5/8/19     Pre-admitted     5/8/19    SA Scott Wickland
              Photo

              U.S. Special Mission/Annex -
     102                                         5/8/19     Pre-admitted     5/8/19    SA Scott Wickland
              Aerial Photo

              U.S. Special Mission/17 February
     103                                         5/13/19   Bilal Al-Ubaydi   5/13/19    Bilal Al-Ubaydi
              Camp – Aerial Photo

              17 February Camp/Joint Security
     104                                         5/13/19   Bilal Al-Ubaydi   5/13/19    Bilal Al-Ubaydi
              Room – Aerial Photo

              U.S. Special Mission – Exterior
    106-1     Photos – Aerial View of            5/8/19     Pre-admitted     5/8/19    SA Scott Wickland
              Compound [Pre-Attack]

    106-3     Mission Photo C1 Gate              5/9/19     Pre-admitted     5/9/19    SA Alec Henderson



    106-4     Mission Photo C-1 QRF              5/9/19     Pre-admitted     5/9/19    SA Alec Henderson

              U.S. Special Mission – Exterior
    106-6     Photos – Aerial View of            5/14/19    Pre-admitted
              Compound [Pre-Attack]

    106-7     Mission Photo C3 Drive             5/9/19     Pre-admitted     5/9/19    SA Alec Henderson

              U.S. Special Mission – Exterior
    107-17    Photos –                           5/9/19     Pre-admitted     5/9/19    SA Alec Henderson
              Inside Compound [Pre-Attack]
              U.S. Special Mission – Exterior
    107-18    Photos –                           5/9/19     Pre-admitted     5/9/19    SA Alec Henderson
              Inside Compound [Pre-Attack]


2                                                                                                                           Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 3 of 37
US v. Al Imam, 17-cr-213                                                                                Government's Exhibit List

                                                INTRO                   REC'D
     NO.               DESCRIPTION                       INTRO. BY                  REC'D BY         OBJECTION      MISC.
                                                 DATE                   DATE

              U.S. Special Mission – Interior
    108-4     Photos                            5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission – Interior
    108-5     Photos                            5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission – Interior
    108-6     Photos                            5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission- Interior
    108-8     Photos-                           5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission- Interior
    108-16    Photos-                           5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission- Interior
    108-19    Photos-                           5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission- Interior
    108-23    Photos                            5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission- Interior
    108-26    Photos                            5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission- Interior
    108-33    Photos                            5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission- Interior
    108-43    Photos                            5/8/19   Pre-admitted   5/8/19   SA Scott Wickland
              Villa C [Pre-Attack]
              U.S. Special Mission –
    109-1     Exterior Photos                   5/9/19   Pre-admitted   5/9/19   SA Alec Henderson
              [Pre-Attack]


3                                                                                                                     Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 4 of 37
US v. Al Imam, 17-cr-213                                                                                         Government's Exhibit List

                                                  INTRO                         REC'D
     NO.              DESCRIPTION                             INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                   DATE                         DATE

              U.S. Special Mission –
     109-2    Exterior Photos                     5/9/19      Pre-admitted      5/9/19    SA Alec Henderson
              [Pre-Attack]
              Evidence Response Team U.S.
     114-2    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
     114-4    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
     114-6    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-13    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-16    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-49    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-51    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-64    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-67    Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-118   Special Mission – Exterior Photos   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]


4                                                                                                                              Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 5 of 37
US v. Al Imam, 17-cr-213                                                                                           Government's Exhibit List

                                                    INTRO                         REC'D
     NO.               DESCRIPTION                              INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                     DATE                         DATE

              Evidence Response Team U.S.
    114-128   Special Mission – Exterior Photos     5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-130   Special Mission – Exterior Photos     5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-132   Special Mission – Exterior Photos     5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
    114-133   Special Mission – Exterior Photos     5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              – Villa B/Office [Post-Attack]
              Evidence Response Team U.S.
     115-1    Special Mission – Exterior Photos     5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell
              – South Road [Post-Attack]
              Evidence Response Team U.S.
     116-8    Special Mission – Interior Photos -   5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Villa C/ Room A [Post-Attack]

     117-9    Villa C/ Room B                       5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    117-10    Villa C/ Room B                       5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    117-50    Villa C/ Room B                       5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    117-51    Villa C/ Room B                       5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



     121-1    Villa C/ Room F                       5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



5                                                                                                                                Printed on 6/5/2019
                                Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 6 of 37
US v. Al Imam, 17-cr-213                                                                                     Government's Exhibit List

                                              INTRO                         REC'D
     NO.              DESCRIPTION                         INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                               DATE                         DATE


    121-2     Villa C/ Room F                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    121-3     Villa C/ Room F                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    121-4     Villa C/ Room F                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    121-5     Villa C/ Room F                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    125-1     Villa C/ Room J                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    125-3     Villa C/ Room J                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    125-4     Villa C/ Room J                 5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell



    126-2     Villa C/ Room K                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    126-3     Villa C/ Room K                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    127-5     Villa C/ Room L                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    129-2     Villa C/ Room N                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



6                                                                                                                          Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 7 of 37
US v. Al Imam, 17-cr-213                                                                                 Government's Exhibit List

                                          INTRO                         REC'D
     NO.                DESCRIPTION                   INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                           DATE                         DATE


    129-3     Villa C/ Room N             5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    130-1     Villa C/ Room O             5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    130-2     Villa C/ Room O             5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    130-3     Villa C/ Room O             5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    130-4     Villa C/ Room O             5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    133-1     Villa C/ Room R             5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    133-8     Villa C/ Room R             5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    134-5     Villa C/ Room S             5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell



    138-2     Villa C/ Safe Room          5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    138-3     Villa C/ Safe Room          5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    139-15    Villa B                     5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



7                                                                                                                      Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 8 of 37
US v. Al Imam, 17-cr-213                                                                                 Government's Exhibit List

                                          INTRO                         REC'D
     NO.                DESCRIPTION                   INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                           DATE                         DATE


    139-32    Villa B                     5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



     140-5    QRF                         5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



     140-9    QRF                         5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    140-11    QRF                         5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    140-102   QRF                         5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell



    140-114   QRF                         5/15/19     Pre-admitted      5/15/19   SA Chad Campanell



    140-115   QRF                         5/15/19     Pre-admitted      5/15/19   SA Chad Campanell



    140-116   QRF                         5/15/19     Pre-admitted      5/15/19   SA Chad Campanell



    140-121   QRF                         5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



    140-129   QRF                         5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell



    140-141   QRF                         5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



8                                                                                                                      Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 9 of 37
US v. Al Imam, 17-cr-213                                                                                        Government's Exhibit List

                                                INTRO                          REC'D
     NO.               DESCRIPTION                           INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                 DATE                          DATE


    140-144   QRF                               5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes



    140-145   QRF                               5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes



    140-146   QRF                               5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes



     141      Aerial Photo Annex                 5/8/19      Pre-admitted      5/8/19    SA Scott Wickland



     141-1    Aerial Photo Annex                5/14/19     Jonathan Tiegen    5/14/19    Jonathan Tiegen



     142      Aerial Photo                      5/14/19      Pre-admitted


              Annex - Aerial Photo (1) -
     142-1                                       5/8/19      Pre-admitted      5/8/19    SA Scott Wickland
              Racetrack

              Tiegen Path from Annex Past
     142-2                                      5/14/19     Jonathan Tiegen    5/14/19    Jonathan Tiegen
              Mission Prior to Attack

              Tiegen Path from Annex to
     142-3                                      5/14/19     Jonathan Tiegen    5/14/19    Jonathan Tiegen
              Mission After Attack Begins


     143A     Annex Roof of Building 3          5/20/19      Pre-admitted

              Evidence Response Team Annex –
    143-19    Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1


9                                                                                                                             Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 10 of 37
US v. Al Imam, 17-cr-213                                                                                        Government's Exhibit List

                                                INTRO                          REC'D
      NO.             DESCRIPTION                            INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                 DATE                          DATE

              Evidence Response Team Annex –
     143-24   Exterior                          5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Photos – Roof of Building 1
              Evidence Response Team Annex –
     143-25   Exterior                          5/22/19     SA David Ubben     5/22/19    SA David Ubben
              Photos – Roof of Building 3
              Evidence Response Team Annex –
     143-27   Exterior                          5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Photos – Roof of Building 1
              Evidence Response Team Annex –
     143-31   Exterior                          5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Photos – Roof of Building 1
              Evidence Response Team Annex –
     143-34   Exterior                          5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Photos – Roof of Building 1
              Evidence Response Team Annex –
     143-35   Exterior                          5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Photos – Roof of Building 1
              Evidence Response Team Annex –
     143-36   Exterior Photos – Roof of         5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Building 1
              Evidence Response Team Annex –
     143-44   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-54   Exterior Photos – Roof of         5/13/19    SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Building 1
              Evidence Response Team Annex –
     143-55   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-58   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1


10                                                                                                                            Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 11 of 37
US v. Al Imam, 17-cr-213                                                                                        Government's Exhibit List

                                                INTRO                          REC'D
      NO.             DESCRIPTION                            INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                 DATE                          DATE

              Evidence Response Team Annex –
     143-59   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-76   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-77   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-78   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-79   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-80   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-82   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-83   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-85   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1
              Evidence Response Team Annex –
     143-86   Exterior Photos – Roof of Building 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              1




11                                                                                                                            Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 12 of 37
US v. Al Imam, 17-cr-213                                                                                       Government's Exhibit List

                                               INTRO                          REC'D
      NO.             DESCRIPTION                           INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                DATE                          DATE


              Evidence Response Team Annex –
     144-6    Exterior Photos – Annex Courtyard 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              [Post Attack]


              Evidence Response Team Annex –
     144-7    Exterior Photos – Annex Courtyard 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              [Post Attack]


              Evidence Response Team Annex –
     144-10   Exterior Photos – Annex Courtyard 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              [Post Attack]


              Evidence Response Team Annex –
     144-11   Exterior Photos – Annex Courtyard 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              [Post Attack]


              Evidence Response Team Annex –
     144-12   Exterior Photos – Annex Courtyard 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              [Post Attack]


              Evidence Response Team Annex –
     144-28   Exterior Photos – Annex Courtyard 5/14/19     Pre-admitted      5/14/19    Jonathan Tiegen
              [Post Attack]


     188-1    Photo ID: Bilal Al-Ubaydi         5/13/19    Bilal Al-Ubaydi    5/13/19    Bilal Al-Ubaydi



     188-2    Photo ID: Bilal Al-Ubaydi         5/13/19    Bilal Al-Ubaydi    5/13/19    Bilal Al-Ubaydi




12                                                                                                                           Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 13 of 37
US v. Al Imam, 17-cr-213                                                                             Government's Exhibit List

                                          INTRO                       REC'D
      NO.             DESCRIPTION                    INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                           DATE                       DATE


     188-3    Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-4    Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-5    Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-6    Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-7    Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-8    Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-9    Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-10   Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-11   Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-12   Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-13   Photo ID: Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



13                                                                                                                 Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 14 of 37
US v. Al Imam, 17-cr-213                                                                               Government's Exhibit List

                                            INTRO                       REC'D
      NO.                 DESCRIPTION                  INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                             DATE                       DATE


     188-14    Photo ID: Bilal Al-Ubaydi    5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-15    Photo ID: Bilal Al-Ubaydi    5/20/19   Ali Al-Majrisi    5/20/19   Ali Al-Majrisi



     188-18    Photo ID                     5/20/19   Ali Al-Majrisi    5/20/19   Ali Al-Majrisi



     188-19    Photo ID                     5/20/19   Ali Al-Majrisi    5/20/19   Ali Al-Majrisi



     188-15B   Photo ID: Ali Majrisi        5/20/19   Ali Al-Majrisi    5/20/19   Ali Al-Majrisi



     188-18B   Photo ID: Ali Majrisi        5/20/19   Ali Al-Majrisi    5/20/19   Ali Al-Majrisi



     188-1C    Photo ID                     5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-2C    Photo ID                     5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-3C    Photo ID                     5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-4C    Photo ID                     5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-5C    Photo ID                     5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



14                                                                                                                   Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 15 of 37
US v. Al Imam, 17-cr-213                                                                                  Government's Exhibit List

                                               INTRO                       REC'D
      NO.                 DESCRIPTION                     INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                                DATE                       DATE


     188-6C    Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-7C    Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-8C    Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-9C    Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-10C   Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-11C   Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-12C   Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-13C   Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-14C   Photo ID                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



     188-19C   Photo ID by Ali Al-Majrisi      5/20/19   Ali Al-Majrisi    5/20/19   Ali Al-Majrisi



     188-1C1   Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



15                                                                                                                      Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 16 of 37
US v. Al Imam, 17-cr-213                                                                                   Government's Exhibit List

                                                INTRO                       REC'D
       NO.              DESCRIPTION                        INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                                 DATE                       DATE


     188-2C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-3C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-4C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-5C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-6C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-7C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-8C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-9C1    Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-10C1   Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-11C1   Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-12C1   Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



16                                                                                                                       Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 17 of 37
US v. Al Imam, 17-cr-213                                                                                   Government's Exhibit List

                                                INTRO                       REC'D
       NO.              DESCRIPTION                        INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                                 DATE                       DATE


     188-13C1   Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-14C1   Signed IDs by Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



     188-1C2    Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-5C2    Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-6C2    Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-7C2    Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-8C2    Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-11C2   Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-12C2   Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-14C2   Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-15B1   Signed IDs by Ali Al-Majrisi    5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



17                                                                                                                       Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 18 of 37
US v. Al Imam, 17-cr-213                                                                                  Government's Exhibit List

                                               INTRO                       REC'D
       NO.              DESCRIPTION                       INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                                DATE                       DATE


     188-18B1   Signed IDs by Ali Al-Majrisi   5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-191    Signed IDs by Ali Al-Majrisi   5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi


                Mission Video Clips
     188-V1                                    5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                C1 Gate

                Mission Video Clips
     188-V2                                    5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                C1 Gate

                Mission Video Clips
     188-V3                                    5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                C1 Gate

                Mission Video Clips
     188-V4                                    5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                C1 Gate

                Mission Video Clips
     188-V5                                    5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                C1 Gate

                Mission Video Clips
     188-V5B                                   5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate


     188-V5C    Mission Video Clips            5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-V5D    Mission Video Clips            5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi


                Mission Video Clips
     188-V6                                    5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate



18                                                                                                                      Printed on 6/5/2019
                                Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 19 of 37
US v. Al Imam, 17-cr-213                                                                                 Government's Exhibit List

                                              INTRO                       REC'D
       NO.              DESCRIPTION                      INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                               DATE                       DATE

                Mission Video Clips
     188-V6A                                  5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Video Clips
     188-V7A                                  5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                C3 Drive

                Mission Video Clips
     188-V7B                                  5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                C3 Drive

                Mission Clips
      188-V8                                  5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
      188-V9                                  5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     188-V10                                  5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     188-V11A                                 5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     188-V11B                                 5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     188-V12A                                 5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     188-V12B                                 5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     188-V12C                                 5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate



19                                                                                                                     Printed on 6/5/2019
                                Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 20 of 37
US v. Al Imam, 17-cr-213                                                                                      Government's Exhibit List

                                                   INTRO                       REC'D
       NO.               DESCRIPTION                          INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                                    DATE                       DATE


     188-V18A   Mission Clips                      5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-V18B   Mission Clips                      5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



     188-V19    Mission Clips                      5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi



       189      Photo                              5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



      189C      Photo Identification               5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi



      189-C1    Signed IDs by Bilal Al-Ubaydi      5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi



      189-C2    Signed IDs by Ali Al-Majrisi       5/21/19   Ali Al-Majrisi    5/21/19   Ali Al-Majrisi


                Mission Clips
     189-VA                                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     189-VB                                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Mission Clips
     189-VC                                        5/13/19   Bilal Al-Ubaydi   5/13/19   Bilal Al-Ubaydi
                B Gate

                Photo of House Burning Bilal Al-
      190-1                                        5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi
                Ubaydi



20                                                                                                                          Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 21 of 37
US v. Al Imam, 17-cr-213                                                                                    Government's Exhibit List

                                                 INTRO                       REC'D
     NO.              DESCRIPTION                           INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                                  DATE                       DATE

              Photo of House Burning Bilal Al-
     190-2                                       5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi
              Ubaydi

              Photo of House Burning Bilal Al-
     190-3                                       5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi
              Ubaydi

              Photo of House Burning Bilal Al-
     190-4                                       5/14/19   Bilal Al-Ubaydi   5/14/19   Bilal Al-Ubaydi
              Ubaydi

              Autopsy Photos Ambassador                     Dr. Edward                  Dr. Edward
     191-1                                       5/15/19                     5/15/19
              Christopher Stevens                          Mazuchowski                 Mazuchowski

              Autopsy Photos Ambassador                     Dr. Edward                  Dr. Edward
     191-2                                       5/15/19                     5/15/19
              Christopher Stevens                          Mazuchowski                 Mazuchowski

              Autopsy Photos Ambassador                     Dr. Edward                  Dr. Edward
     191-3                                       5/15/19                     5/15/19
              Christopher Stevens                          Mazuchowski                 Mazuchowski

                                                            Dr. Edward                  Dr. Edward
     192-1    Autopsy Photos Sean Smith          5/15/19                     5/15/19
                                                           Mazuchowski                 Mazuchowski

                                                            Dr. Edward                  Dr. Edward
     192-2    Autopsy Photos Sean Smith          5/15/19                     5/15/19
                                                           Mazuchowski                 Mazuchowski

                                                            Dr. Edward                  Dr. Edward
     192-3    Autopsy Photos Sean Smith          5/15/19                     5/15/19
                                                           Mazuchowski                 Mazuchowski

                                                            Dr. Edward                  Dr. Edward
     192-4    Autopsy Photos Sean Smith          5/15/19                     5/15/19
                                                           Mazuchowski                 Mazuchowski

                                                            Dr. Edward                  Dr. Edward
     193-1    Autopsy Photos Tyrone Woods        5/15/19                     5/15/19
                                                           Mazuchowski                 Mazuchowski



21                                                                                                                        Printed on 6/5/2019
                           Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 22 of 37
US v. Al Imam, 17-cr-213                                                                                 Government's Exhibit List

                                            INTRO                       REC'D
     NO.               DESCRIPTION                      INTRO. BY                    REC'D BY         OBJECTION      MISC.
                                             DATE                       DATE

                                                        Dr. Edward                   Dr. Edward
     193-2    Autopsy Photos Tyrone Woods   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     193-3    Autopsy Photos Tyrone Woods   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     193-4    Autopsy Photos Tyrone Woods   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     194-1    Autopsy Photos Glen Doherty   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     194-2    Autopsy Photos Glen Doherty   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     194-3    Autopsy Photos Glen Doherty   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     194-4    Autopsy Photos Glen Doherty   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     194-5    Autopsy Photos Glen Doherty   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski

                                                        Dr. Edward                   Dr. Edward
     194-6    Autopsy Photos Glen Doherty   5/15/19                     5/15/19
                                                       Mazuchowski                  Mazuchowski


     195      Mortar                        5/16/19   SA Edward Knapp   5/16/19   SA Edward Knapp


              Interactive Map of
     200                                    5/8/19      Pre-admitted    5/8/19    SA Scott Wickland
              World/Africa/Libya/Benghazi



22                                                                                                                     Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 23 of 37
US v. Al Imam, 17-cr-213                                                                                         Government's Exhibit List

                                                  INTRO                         REC'D
      NO.               DESCRIPTION                           INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                   DATE                         DATE


     200-4    Map of City of Benghazi             5/13/19    Bilal Al-Ubaydi    5/13/19    Bilal Al-Ubaydi


              Diagrams – Office – U.S. Special
     202-1                                        5/9/19      Pre-admitted      5/9/19    SA Alec Henderson
              Mission

              Diagrams – Villa C - U.S. Special
     204-1                                        5/8/19      Pre-admitted      5/8/19    SA Scott Wickland
              Mission

              Diagrams – Villa C – With Letter
     204-2A                                       5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Association U.S. Special Mission


     204-3    Diagram                             5/8/19    SA Scott Wickland   5/8/19    SA Scott Wickland



      223     Photo of Model of Villa B           5/22/19    SA Renaldo Burt    5/22/19    SA Renaldo Burt



      226     Map of Benghazi, Libya              5/13/19    Bilal Al-Ubaydi    5/13/19    Bilal Al-Ubaydi


              Demonstrative Mortar Photos and
     230-1                                        5/16/19   SA Edward Knapp     5/16/19   SA Edward Knapp                 Demonstrative
              X-ray

              Demonstrative Mortar Photos and
     230-2                                        5/16/19   SA Edward Knapp     5/16/19   SA Edward Knapp                 Demonstrative
              X-ray

              Demonstrative RPG-7 Photos and
     231-1                                        5/16/19   SA Edward Knapp     5/16/19   SA Edward Knapp                 Demonstrative
              X-ray

              Demonstrative RPG-7 Photos and
     231-2                                        5/16/19   SA Edward Knapp     5/16/19   SA Edward Knapp                 Demonstrative
              X-ray



23                                                                                                                              Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 24 of 37
US v. Al Imam, 17-cr-213                                                                                           Government's Exhibit List

                                                  INTRO                          REC'D
     NO.               DESCRIPTION                             INTRO. BY                      REC'D BY          OBJECTION      MISC.
                                                   DATE                          DATE


      234     Summary Charts of Exhibit 1100A     5/28/19   SA Jessica Krueger   5/28/19   SA Jessica Krueger



      250     Dushka                              5/16/19   SA Edward Knapp      5/16/19   SA Edward Knapp                  Demonstrative



      252     RPG Profile                         5/16/19   SA Edward Knapp      5/16/19   SA Edward Knapp                  Demonstrative



      253     RPG Firing                          5/16/19   SA Edward Knapp      5/16/19   SA Edward Knapp                  Demonstrative



      254     AK47                                5/16/19   SA Edward Knapp      5/16/19   SA Edward Knapp                  Demonstrative


              U.S. Special Mission –
      300                                         5/9/19       Pre-admitted      5/9/19    SA Alec Henderson
              Surveillance Footage

              U.S. Special Mission Surveillance
     300A     Footage                             5/9/19       Pre-admitted      5/9/19    SA Alec Henderson
              Still – Camera 1-B Gate

     300-C    Stills of Mission                   5/9/19       Pre-admitted      5/9/19    SA Alec Henderson



     300-D    Stills of Mission                   5/9/19       Pre-admitted      5/9/19    SA Alec Henderson



     300-E    Stills of Mission                   5/9/19       Pre-admitted      5/9/19    SA Alec Henderson



     300-F    Stills of Mission                   5/9/19       Pre-admitted      5/9/19    SA Alec Henderson



24                                                                                                                                Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 25 of 37
US v. Al Imam, 17-cr-213                                                                                       Government's Exhibit List

                                                  INTRO                        REC'D
      NO.              DESCRIPTION                            INTRO. BY                    REC'D BY         OBJECTION      MISC.
                                                   DATE                        DATE


     300-G    Stills of Mission                   5/9/19      Pre-admitted     5/9/19   SA Alec Henderson



     300-H    Stills of Mission                   5/9/19      Pre-admitted     5/9/19   SA Alec Henderson


              U.S. Special Mission Surveillance
     301-2B                                       5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              Footage - 12 C1 Drive

              U.S. Special Mission Surveillance
     301-4                                        5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              Footage - 9 C3 Drive

              U.S. Special Mission Surveillance
     301-5                                        5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              Footage - 8 C1 Gate

              U.S. Special Mission Surveillance
     301-8                                        5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              Footage - 2 Ext TOC

              U.S. Special Mission Surveillance
     301-9    Footage - 1B Gate/9C3 Drive/4 Hi    5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              East
              U.S. Special Mission Surveillance
     301-10   Footage - 1B Gate/9C3 Drive/4 Hi    5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              East
              U.S. Special Mission Surveillance
     301-11   Footage - 1B Gate/9C3 Drive/4 Hi    5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              East
              U.S. Special Mission Surveillance
     301-12   Footage -                           5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              1B Gate/9C3 Drive/4 Hi East
              U.S. Special Mission Surveillance
     301-14   Footage - 12C1 Drive/1B Gate/9      5/9/19   SA Alec Henderson   5/9/19   SA Alec Henderson
              C3 Drive/6 Office


25                                                                                                                           Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 26 of 37
US v. Al Imam, 17-cr-213                                                                                          Government's Exhibit List

                                                   INTRO                         REC'D
      NO.              DESCRIPTION                              INTRO. BY                     REC'D BY         OBJECTION      MISC.
                                                    DATE                         DATE

               U.S. Special Mission Surveillance
     301-15    Footage - 12C1 Drive/1B Gate/9      5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               C3 Drive/6 Office
               U.S. Special Mission Surveillance
     301-16    Footage - 12C1 Drive/1B Gate/9      5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               C3 Drive/6 Office
               U.S. Special Mission Surveillance
     301-17    Footage - 12C1 Drive/1B Gate/9      5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               C3 Drive/6 Office
               U.S. Special Mission Surveillance
     301-18    Footage - 12C1 Drive/1B Gate/9      5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               C3 Drive/6 Office

               U.S. Special Mission Surveillance
     301-20                                        5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               Footage - 1B Gate

               U.S. Special Mission Surveillance
     301-21B                                       5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               Footage - 12 C1 Drive

               U.S. Special Mission Surveillance
     301-23                                        5/23/19    SA Renaldo Burt    5/23/19    SA Renaldo Burt
               Footage

               U.S. Special Mission Surveillance
     301-27B                                       5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               Footage - 9 C3 Drive

               U.S. Special Mission Surveillance
     301-28                                        5/14/19    Jonathan Tiegen    5/14/19    Jonathan Tiegen
               Footage

               U.S. Special Mission Surveillance
     301-29                                        5/14/19    Jonathan Tiegen    5/14/19    Jonathan Tiegen
               Footage

               U.S. Special Mission Surveillance
     301-31                                        5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
               Footage - 1B Gate



26                                                                                                                              Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 27 of 37
US v. Al Imam, 17-cr-213                                                                                           Government's Exhibit List

                                                  INTRO                         REC'D
      NO.             DESCRIPTION                              INTRO. BY                      REC'D BY          OBJECTION      MISC.
                                                   DATE                         DATE

              U.S. Special Mission Surveillance
     301-33                                       5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
              Footage - 10 C3 Gate

              U.S. Special Mission Surveillance
     301-35                                       5/9/19    SA Alec Henderson   5/9/19    SA Alec Henderson
              Footage - 4 Hi East

              U.S. Special Mission Surveillance
     301-37                                       5/16/19   SA Edward Knapp     5/16/19    SA Edward Knapp
              Footage

              U.S. Special Mission Surveillance
     301-40                                       5/23/19    SA Renaldo Burt    5/23/19    SA Renaldo Burt
              Footage

              U.S. Special Mission Surveillance -
     301-41                                       5/21/19     Ali Al-Majrisi    5/21/19      Ali Al-Majrisi
              1B Gate

              U.S. Special Mission Surveillance
     301-48                                       5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell
              Footage

              U.S. Special Mission Surveillance
     301-60                                       5/16/19   SA Edward Knapp     5/16/19    SA Edward Knapp
              Footage – Clip 22

              U.S. Special Mission Surveillance
     301-64                                       5/21/19     Ali Al-Majrisi    5/21/19      Ali Al-Majrisi
              Footage - C3 Gate Clip


     304-1    ISR Footage-US Special Mission      5/21/19 Sgt William Brigham   5/21/19   Sgt William Brigham



     304-1A   ISR Footage -US Special Mission     5/21/19 Sgt William Brigham   5/21/19   Sgt William Brigham



     304-1B   ISR Footage-US Special Mission      5/21/19 Sgt William Brigham   5/21/19   Sgt William Brigham



27                                                                                                                               Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 28 of 37
US v. Al Imam, 17-cr-213                                                                                          Government's Exhibit List

                                                 INTRO                         REC'D
      NO.              DESCRIPTION                           INTRO. BY                       REC'D BY          OBJECTION      MISC.
                                                  DATE                         DATE


     304-2    ISR Footage-Annex                  5/21/19 Sgt William Brigham   5/21/19   Sgt William Brigham



     304-5    ISR Footage                        5/16/19   SA Edward Knapp     5/16/19    SA Edward Knapp



     305A     Mission Video Stills               5/20/19     Pre-admitted      5/20/19       Mark Geist


              Annex Compilation Footage - Clip
     305-1                                       5/14/19   Jonathan Tiegen     5/14/19     Jonathan Tiegen
              1

              Annex Compilation Footage - Clip
     305-2                                       5/16/19   SA Edward Knapp     5/16/19    SA Edward Knapp
              2

              Annex Compilation Footage - Clip
     305-3                                       5/15/19   Jonathan Tiegen     5/15/19     Jonathan Tiegen
              3

              Annex Compilation Footage - Clip
     305-4                                       5/15/19   Jonathan Tiegen     5/15/19     Jonathan Tiegen
              4-6


     305-5    Annex Video Clip                   5/20/19     Pre-admitted      5/20/19       Mark Geist



     305-7    Annex Video Clip                   5/20/19     Pre-admitted      5/20/19       Mark Geist


              Annex Compilation Footage Clip
     305-10                                      5/15/19   Jonathan Tiegen     5/15/19     Jonathan Tiegen
              10


     305-11   Mortar Strike Wall View            5/16/19   SA Edward Knapp     5/16/19    SA Edward Knapp



28                                                                                                                              Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 29 of 37
US v. Al Imam, 17-cr-213                                                                                         Government's Exhibit List

                                                INTRO                         REC'D
      NO.              DESCRIPTION                          INTRO. BY                       REC'D BY          OBJECTION      MISC.
                                                 DATE                         DATE


     305-12    Mortar Strike Side Yard View     5/16/19   SA Edward Knapp     5/16/19   SA Edward Knapp



     305-14    Mortar Strike Combination View   5/16/19   SA Edward Knapp     5/16/19   SA Edward Knapp



     305-15    Sheep Farm View                  5/20/19     Pre-admitted



      494      Bilal Al-Ubaydi Expense Report   5/28/19 SA Justin O'Donnell   5/28/19   SA Justin O'Donnell


               React Quick Reference Guide –
     504-98                                     5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
               Attack Reaction Plan

               Quick Reference Card – Grid
     504-111                                    5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
               Coordinates

                                                             Dr. Edward                     Dr. Edward
      574      Autopsy Report Stevens           5/15/19                       5/15/19
                                                            Mazuchowski                    Mazuchowski

                                                             Dr. Edward                     Dr. Edward
      575      Autopsy Report Smith             5/15/19                       5/15/19
                                                            Mazuchowski                    Mazuchowski

                                                             Dr. Edward                     Dr. Edward
      576      Autopsy Report Woods             5/15/19                       5/15/19
                                                            Mazuchowski                    Mazuchowski

                                                             Dr. Edward                     Dr. Edward
      576-1    X-ray Woods                      5/15/19                       5/15/19
                                                            Mazuchowski                    Mazuchowski

                                                             Dr. Edward                     Dr. Edward
      577      Autopsy Report Doherty           5/15/19                       5/15/19
                                                            Mazuchowski                    Mazuchowski



29                                                                                                                             Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 30 of 37
US v. Al Imam, 17-cr-213                                                                                       Government's Exhibit List

                                            INTRO                           REC'D
      NO.               DESCRIPTION                      INTRO. BY                        REC'D BY          OBJECTION      MISC.
                                             DATE                           DATE

                                                         Dr. Edward                       Dr. Edward
     577-2    CT Scan Doherty               5/15/19                         5/15/19
                                                        Mazuchowski                      Mazuchowski

                                                        Transcript                       Transcript
      586     Subscribers Records           5/28/19                         5/28/19
                                                      Mohammed Amir                    Mohammed Amir

                                                        Transcript                       Transcript
     586-E    Subscribers Records           5/28/19                         5/28/19
                                                      Mohammed Amir                    Mohammed Amir

                                                                                                                          Read, not
      588     Phone List                    5/20/19     Ali Al-Majrisi
                                                                                                                          admitted
              U.S. Department of State -
              Rewards for Justice Program
      589                                   5/22/19      Jeffrey Buck       5/22/19      Jeffrey Buck
              Receipt of Reward Payment
              Agreement Majrisi
              DOD Rewards Program Reward
      590                                   5/21/19   Lt. Jason Cullinane   5/21/19   Lt. Jason Cullinane
              Approval Majrisi


      591     Ali Majrisi Expense Report    5/28/19 SA Justin O'Donnell     5/28/19   SA Justin O'Donnell


              ERT [Evidence Recovery Log]
      602                                   5/13/19   SA Michael Byrnes     5/13/19   SA Michael Byrnes
              Location 2

              ERT [Evidence Recovery Log]
      603                                   5/13/19   SA Michael Byrnes     5/13/19   SA Michael Byrnes
              Location 1


     603-13   Diagram                       5/13/19   SA Michael Byrnes     5/13/19   SA Michael Byrnes




30                                                                                                                            Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 31 of 37
US v. Al Imam, 17-cr-213                                                                                      Government's Exhibit List

                                               INTRO                         REC'D
      NO.             DESCRIPTION                          INTRO. BY                      REC'D BY         OBJECTION      MISC.
                                                DATE                         DATE

              ERT [Evidence Recovery Log]
      604                                      5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes
              Locations 3/4


      658     Phone Numbers                    5/13/19    Bilal Al-Ubaydi    5/13/19    Bilal Al-Ubaydi



      700     Chad D. Campanell CV             5/15/19 SA Chad Campanell                                                 ID Only



      701     Chad D. Campanell Arson Report   5/15/19 SA Chad Campanell                                                 ID Only



     701-1    Fire Location Map                5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell



     701-2    Fire Times and Locations Chart   5/15/19 SA Chad Campanell     5/15/19   SA Chad Campanell


                                                            Dr. Edward
      711     Dr. Mazachowski CV               5/15/19                                                                   ID Only
                                                           Mazuchowski


      713     Knapp Timeline                   5/16/19   SA Edward Knapp


              United States Special Mission
      800                                      5/8/19    SA Scott Wickland   5/8/19    SA Scott Wickland
              Model

              Picture of Physical Model
     800-41                                    5/9/19      Pre-admitted      5/9/19    SA Alec Henderson
              Overhead View


      802     RPG Remnant                      5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



31                                                                                                                          Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 32 of 37
US v. Al Imam, 17-cr-213                                                                                          Government's Exhibit List

                                                   INTRO                         REC'D
     NO.               DESCRIPTION                             INTRO. BY                      REC'D BY         OBJECTION     MISC.
                                                    DATE                         DATE


     803      RPG Remnant                          5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



     804      Flag                                 5/13/19   SA Michael Byrnes   5/13/19   SA Michael Byrnes



     843      Khatallah Phone                      6/3/19     SA Ryan Larkin     6/3/19     SA Ryan Larkin



     844      Khatallah Phone                      6/3/19     SA Ryan Larkin     6/3/19     SA Ryan Larkin



     845      Khatallah Phone                      6/3/19     SA Ryan Larkin     6/3/19     SA Ryan Larkin

              Stipulation Regarding the Lease of
     901      the United States Special Mission    5/29/19    Via Stipulation    5/29/19    Via Stipulation
              in Benghazi, Libya
              Stipulation Regarding U.S.
     903      Ambassadors qualifying as            5/29/19    Via Stipulation    5/29/19    Via Stipulation
              internationally protected persons
              Stipulation Regarding Mohammed
     905                                           5/29/19    Via Stipulation    5/29/19    Via Stipulation
              Ben Ayad

              Stipulation Regarding Cellular
     906                                           5/28/19    Via Stipulation    5/28/19    Via Stipulation
              Phone and SIM Cards

              Stipulation Regarding Mohammed
     907                                           5/28/19    Via Stipulation    5/28/19    Via Stipulation
              Amir

              Blue and Grey Code Map
     1001     Benghazi, Libya                      5/22/19    SA David Ubben     5/22/19    SA David Ubben        X        Defense 1001
              Physical Exhibit



32                                                                                                                              Printed on 6/5/2019
                              Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 33 of 37
US v. Al Imam, 17-cr-213                                                                                         Government's Exhibit List

                                                INTRO                          REC'D
      NO.              DESCRIPTION                           INTRO. BY                      REC'D BY          OBJECTION      MISC.
                                                 DATE                          DATE

              Abu Khatallah Call Data Records
     1100                                       5/16/19     Jamie Jackson      5/16/19     Jamie Jackson
              8.1.12-10.21.12


     1100A    Abu Khatallah Call Data Records   5/28/19   SA Jessica Krueger   5/28/19   SA Jessica Krueger


              Call Logs 9/11/12 5:32pm to
     1100B                                      5/28/19   SA Jessica Krueger   5/28/19   SA Jessica Krueger
              9/12/12 2:35am

              Calls Between 218926390532 and
     1100C                                      5/28/19   SA Jessica Krueger   5/28/19   SA Jessica Krueger      X
              218925315935


     1100-2   Certification                     5/16/19     Jamie Jackson      5/16/19     Jamie Jackson         X         Conditional



     1207     Note                              5/23/19      Pre-admitted      5/23/19   SA Brandon Goad



     1208     Photo from Capture                5/23/19      Pre-admitted      5/23/19   SA Brandon Goad



     1209     Photo from Capture                5/23/19      Pre-admitted      5/23/19



     1210     Photo from Capture                5/23/19      Pre-admitted      5/23/19   SA Joshua Kolarcik



     1211     Photo from Capture                5/23/19      Pre-admitted      5/23/19   SA Joshua Kolarcik



     1212     Photo from Capture                5/23/19      Pre-admitted      5/23/19   SA Joshua Kolarcik



33                                                                                                                              Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 34 of 37
US v. Al Imam, 17-cr-213                                                                             Government's Exhibit List

                                          INTRO                    REC'D
     NO.              DESCRIPTION                   INTRO. BY                   REC'D BY          OBJECTION      MISC.
                                           DATE                    DATE


     1213     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1214     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1215     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1216     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1217     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1218     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1219     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1220     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1221     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1222     Photo from Capture          5/23/19   Pre-admitted   5/23/19   SA Joshua Kolarcik



     1223     Medical Record - Intake     5/23/19   Pre-admitted   5/23/19   SA Brandon Goad



34                                                                                                                 Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 35 of 37
US v. Al Imam, 17-cr-213                                                                                  Government's Exhibit List

                                                INTRO                    REC'D
     NO.               DESCRIPTION                        INTRO. BY                   REC'D BY         OBJECTION      MISC.
                                                 DATE                    DATE


     1224     Medical Record - Intake           5/23/19   Pre-admitted   5/23/19    Dr. John Taylor


              Chronological Record of Medical
     1225                                       5/23/19   Pre-admitted   5/23/19
              Care

              Medical Record - Periodic
     1226                                       5/23/19   Pre-admitted   5/23/19    Dr. John Taylor
              Reevaluation

              Medical Record - Periodic
     1227                                       5/23/19   Pre-admitted   5/28/19    Dr. John Taylor
              Reevaluation

              Medical Record - Periodic
     1228                                       5/23/19   Pre-admitted   5/23/19
              Reevaluation

              Medical Record - Periodic
     1229                                       5/23/19   Pre-admitted   5/23/19
              Reevaluation


     1230     Scheme of Maneuver                5/23/19   Pre-admitted   5/23/19


              Common Article 3 Geneva
     1231                                       5/23/19   Pre-admitted   5/28/19   Major Sarah Adams
              Convention - Overview

              Daily Staff Journal or Duty
     1232                                       5/23/19   Pre-admitted   5/28/19   Major Sarah Adams
              Officer's Log

              Army Memorandum: ATSF
     1233                                       5/23/19   Pre-admitted   5/23/19
              Incident Documentation

              Army Memorandum: ATSF
     1234                                       5/23/19   Pre-admitted   5/23/19
              Incident Documentation



35                                                                                                                      Printed on 6/5/2019
                            Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 36 of 37
US v. Al Imam, 17-cr-213                                                                                         Government's Exhibit List

                                                INTRO                          REC'D
     NO.               DESCRIPTION                           INTRO. BY                      REC'D BY          OBJECTION        MISC.
                                                 DATE                          DATE


     1237     Arabic Form - Geneva Convention   5/23/19      Pre-admitted      5/23/19



     1238     Maj. J T, DO CV                   5/23/19      Pre-admitted      5/23/19    Dr. John Taylor



     1241     Names Chart to Assist Jurors      5/13/19    Bilal Al-Ubaydi     5/13/19    Bilal Al-Ubaydi


              Updated Names Chart to Assist
     1241A                                      5/20/19     Ali Al-Majrisi     5/20/19     Ali Al-Majrisi
              Jurors

              Updated Names Chart to Assist
     1241B                                      5/28/19   SA Jessica Krueger   5/28/19   SA Jessica Krueger
              Jurors


     1244     GRS Names List                    5/14/19    Jonathan Tiegen     5/14/19    Jonathan Tiegen



     1247     List of Weapons                   5/16/19   SA Edward Knapp      5/16/19   SA Edward Knapp                  Demonstrative



     1248     Stipulation                       5/16/19                        5/16/19                                    Joint Exhibit 1



     1249     Metadata Report                   5/16/19     Jamie Jackson      5/16/19     Jamie Jackson                  Defense 47


              Al-Imam Phone Contacts (English
     1250                                       5/21/19     Ali Al-Majrisi     5/21/19     Ali Al-Majrisi
              translation)


     1250A    Al-Imam Phone Report (Arabic)     5/28/19      Pre-admitted      5/28/19    Via Stipulation



36                                                                                                                                Printed on 6/5/2019
                             Case 1:17-cr-00213-CRC Document 189 Filed 06/05/19 Page 37 of 37
US v. Al Imam, 17-cr-213                                                                                     Government's Exhibit List

                                           INTRO                          REC'D
     NO.               DESCRIPTION                      INTRO. BY                       REC'D BY          OBJECTION      MISC.
                                            DATE                          DATE


     1250H    1250 with Highlights         5/28/19   SA Jessica Krueger   5/28/19   SA Jessica Krueger



     1251     ISR CD                       5/21/19 Sgt William Brigham    5/21/19   Sgt William Brigham



     1252     Statute: 22 U.S.C. § 2708    5/22/19      Jeffrey Buck      5/22/19      Jeffrey Buck          X



     1253     Map of Libya                 5/23/19      Pre-admitted      5/23/19    SA Brandon Goad


              Abu Khatallah Phone Report
     1254                                  5/28/19      Pre-admitted      5/28/19   SA Jessica Krueger
              (English translation)

              Abu Khatallah Phone Report
     1254A                                 5/28/19      Pre-admitted      5/28/19   SA Jessica Krueger
              (Arabic)


     1254H    1254 with Highlights         5/28/19   SA Jessica Krueger   5/28/19   SA Jessica Krueger



     1255     Al-Imam Photo                5/28/19   Major Sarah Adams    5/28/19   Major Sarah Adams


                                                     Task Force Officer              Task Force Officer
     1258     Advice of Rights             5/29/19                        5/29/19
                                                         Marcano                         Marcano




37                                                                                                                         Printed on 6/5/2019
